Name: Council Decision (EU) 2016/1205 of 18 July 2016 appointing two alternate members, proposed by the Kingdom of the Netherlands of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-07-23

 23.7.2016 EN Official Journal of the European Union L 198/46 COUNCIL DECISION (EU) 2016/1205 of 18 July 2016 appointing two alternate members, proposed by the Kingdom of the Netherlands of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Dutch Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 13 July 2015, by Council Decision (EU) 2015/1140 (4), Mr N.A. (AndrÃ ©) VAN DE NADORT was replaced by Mr H.J.J. (Henri) LENFERINK as an alternate member. On 18 September 2015, by Council Decision (EU) 2015/1573 (5), Mr J.H.J. (Hans) KONST was replaced by Mr A. (Ard) VAN DER TUUK as an alternate member. (2) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr H.J.J. (Henri) LENFERINK and Mr A. (Ard) VAN DER TUUK, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as alternate members of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr B.R. (Bouke) ARENDS, Wethouder van de gemeente Emmen,  Mr T. (Tjisse) STELPSTRA, Gedeputeerde van de provincie Drenthe. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President G. MATEÃ NÃ  (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/1140 of 13 July 2015 appointing two Dutch members and two Dutch alternate members of the Committee of the Regions (OJ L 185, 14.7.2015, p. 17). (5) Council Decision (EU) 2015/1573 of 18 September 2015 appointing four Dutch members and five Dutch alternate members of the Committee of the Regions (OJ L 245, 22.9.2015, p. 10).